Case 2:19-cv-00085-JMS-DLP Document 107 Filed 01/21/20 Page 1 of 12 PageID #: 3059




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     TERRE HAUTE DIVISION

   ROGER TODD,                              )
                                            )
                  Plaintiff,                )
                                                            Case No. 2:19-cv-00085-JMS-DLP
   v.                                       )
                                            )
   OCWEN LOAN SERVICING, INC., and )
   DEUTSCHE BANK NATIONAL TRUST CO., )
   as Trustee for NovaStar Mortgage Funding )
   Trust, Series 2007-1,                    )
                                            )
                  Defendant.
                                            )

               DEFENDANT OCWEN LOAN SERVICING, LLC’S
   MOTION FOR PROTECTIVE ORDER REGARDING PLAINTIFF ROGER TODD’S
   NON-PARTY SUBPOENA TO STONE TURN GROUP, LLP WITH INCORPORATED
                          BRIEF IN SUPPORT

         Defendant Ocwen Loan Servicing, LLC (“Defendant”), incorrectly named in the caption

  as Ocwen Loan Servicing, Inc., through its undersigned counsel, respectfully requests that,

  pursuant to Federal Rules of Civil Procedure 26 and 45, the Court enter a protective order to

  prevent non-party Stone Turn Group, LLP (“Stone Turn”) from having to produce the documents

  Plaintiff Roger Todd (“Plaintiff”) requested from Stone Turn by virtue of subpoena. In support,

  Defendant states as follows:

                                        INTRODUCTION

         This case involves a single plaintiff and a single mortgage loan. The single question at

  issue is whether Defendant improperly serviced Plaintiff’s mortgage loan in violation of the

  various state and federal statutes on which Plaintiff bases his claims. Nothing else is at issue.

  Despite this, Plaintiff seeks broad, sweeping, irrelevant, and grossly disproportionate discovery

  from non-party Stone Turn. Stone Turn served as a “Compliance Monitor” in connection with

  consent orders Defendant entered into with the New York Department of Financial Services


                                                 1
                                                                                 1018199\305002513.v1
Case 2:19-cv-00085-JMS-DLP Document 107 Filed 01/21/20 Page 2 of 12 PageID #: 3060




  (“NYDFS”) between 2011 and 2014 to resolve disputes with that state regulator. The consent

  orders concerned New York borrowers and New York mortgage loans. There is no connection

  between Stone Turn’s work regarding Defendant’s settlements with a New York regulator (from

  more than five years ago) and Plaintiff (i.e., an Indiana resident and borrower) or his Indiana

  mortgage loan.

         Despite the lack of any connection or relevance to his mortgage loan or this case, Plaintiff

  subpoenaed Stone Turn requesting the following irrelevant information:

         Copies of all Compliance Review Reports, findings, or official correspondence,
         provided to the New York State Department of Financial Services with regard to
         Ocwen Loan Servicing, LLC (or any related entity of Ocwen Loan Servicing, LLC)
         from January 1, 2013 to December 31, 2018.

  See Subpoena to Stone Turn Group, LLP (the “Stone Turn Subpoena”), attached hereto as Exhibit

  A (emphasis added).

         The documents Plaintiff seeks from Stone Turn do not concern Plaintiff’s mortgage loan

  or the servicing of mortgage loans in Indiana—nor do they have any bearing on whether Defendant

  improperly serviced Plaintiff’s mortgage loan as alleged in his second amended complaint (i.e.,

  the operative complaint). In fact, Plaintiff does not reference or mention the New York consent

  orders in his second amended complaint. See generally Plf.’s Sec. Am. Compl., Doc. 40.

  Plaintiff’s attempt to subpoena the above documents from Stone Turn is nothing more than an

  abuse of the discovery process.1 At least one court has already quashed a similar subpoena that

  another plaintiff served on Stone Turn in another consumer action against Defendant. See Order

  Granting Motion for Protective Order, Ponder v. Ocwen Loan Servicing, Case No. 1:16-cv-04125-

  ODE-LTW (N.D. Ga. July 16, 2019), Doc. 158. This Court should do the same.



  1
   Stone Turn served objections to Plaintiff’s subpoena on or around November 19, 2019. Attached
  as Exhibit B is a copy of such objections.

                                                  2
                                                                                  1018199\305002513.v1
Case 2:19-cv-00085-JMS-DLP Document 107 Filed 01/21/20 Page 3 of 12 PageID #: 3061




                                             ARGUMENT

         Discovery is not limitless. Rule 26(b) of the Federal Rules of Civil Procedure limits

  discovery to “nonprivileged information that is relevant to any party’s claim or defense and

  proportional to the needs of the case, considering the importance of the issues at stake in the action,

  the amount in controversy, the parties’ relative access to relevant information, the parties’

  resources, the importance of the discovery in resolving the issues, and whether the burden or

  expense of the proposed discovery outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(1); see also

  Noble Roman’s Inc. v. Hattenhauer Distributing Co., 314 F.R.D. 304, 307 (S.D. Ind. 2016). “The

  limits and breadth of discovery expressed in Rule 26 are applicable to non-party discovery under

  Rule 45.” Noble Roman’s Inc., 314 F.R.D. 304 at 307. A “court must limit the frequency or extent

  of discovery otherwise allowed by these rules or by local rule if it determines that: . . . (iii) the

  proposed discovery is outside the scope permitted by Rule 26(b)(1).” Fed. R. Civ. P. 26(b)(2)(C).

  The tool available to courts to limit discovery that runs afoul of Rule 26(b)(1) includes the issuance

  of a protective order under Rule 26(c). Noble Roman’s, 314 F.R.D. at 309.

         When deciding whether to exercise their discretion to limit discovery, courts should do so

  with the understanding that the fundamental principle of Rule 26(b)(1) of the Federal Rules of

  Civil Procedure is “that lawyers must size and shape their discovery requests to the requisites of a

  case.” Roberts v. Clark County Sch. Dist., 312 F.R.D. 594, 603 (D. Nev. 2016). This is even more

  true following the 2015 amendments to Rule 26(b)(1), which emphasized the need to impose

  “reasonable limits on discovery through increased reliance on the common-sense concept of

  proportionality.” Id. Discovery is intended to provide the parties with “efficient access to what is

  needed to prove a claim or defense, but eliminate unnecessary or wasteful discovery.” Id.




                                                    3
                                                                                      1018199\305002513.v1
Case 2:19-cv-00085-JMS-DLP Document 107 Filed 01/21/20 Page 4 of 12 PageID #: 3062




         Honorable Doris L. Pryor explained in Trupp v. Roche Diagnostics Corp. that “[d]iscovery

  must hew closely to matters specifically described in the complaint lest discovery, because of its

  burden and expense, become the centerpiece of litigation strategy.” 2019 U.S. Dist. LEXIS 87764,

  *4 (S.D. Ind. 2019). Judge Pryor also explained that “Federal Rule 26(b), describing the scope

  and limits of discovery, was amended effective December 1, 2015, to once again protect against

  over-discovery and to emphasize judicial management of the discovery process.” Id. at 5.

         Here, Plaintiff’s subpoena to a non-party Stone Turn is invasive, harassing, and nothing

  more than an exercise in “over-discovery” and an abuse of the discovery process. There simply is

  no reason for Plaintiff to seek information from New York regulators relating to New York

  borrowers, when Plaintiff is an Indiana resident, the loan at issue in this case is an Indiana loan,

  and the property at issue is located in Indiana. The documents Plaintiff seeks from Stone Turn

  plainly are not relevant to the claims or defenses in this case—nor proportional to the needs of this

  case. And, even if they were, they are privileged under state and federal law. The Court should,

  therefore, enter a protective order to prevent Stone Turn from having to produce the requested

  documents.

  I.     The Documents Plaintiff Seeks from Non-Party Stone Are Not Relevant to the Claims
         or Defenses in this Matter Nor Proportional to the Needs of this Case.

         Judge Pryor correctly explained, when she granted Defendant’s motion for protective order

  to prevent the deposition of Ocwen Financial Corporation’s former chief executive officer, that

  “Plaintiff seeks to broaden the scope of this case by referring to other nationwide litigation that

  involves Defendant Ocwen or its related companies; what the Plaintiff forgets, however, is that

  this case is limited to a single-plaintiff consumer protection matter regarding the handling of Mr.

  Todd’s mortgage loan. This is not a nationwide collective action . . .” See the Court’s December

  13, 2019 Order in this Case, Doc. 84. Indeed, the single question at issue is whether Defendant


                                                   4
                                                                                    1018199\305002513.v1
Case 2:19-cv-00085-JMS-DLP Document 107 Filed 01/21/20 Page 5 of 12 PageID #: 3063




  improperly serviced Plaintiff’s mortgage loan in violation of the various state and federal statutes

  on which Plaintiff bases his claims. The documents Plaintiff requests from non-party Stone Turn

  shed no light and have no bearing on this issue.

         Liability in this case does not turn on the audits, analysis, or correspondence Stone Turn

  may have prepared in connection with the consent orders Defendant entered with the NYDFS.

  This especially is true because such documents concern New York borrowers and New York loans.

  They directly relate to an investigation and compliance monitoring by the New York Department

  of Financial Services regarding settlements Defendant reached with that department. This case

  involves an Indiana borrower, Indiana property, and Indiana loan—not a New York borrower,

  property, or mortgage loan. The consent orders with the NYDFS and any related reports or

  underlying documents have nothing to do with Plaintiff, his mortgage loan, or the claims he asserts

  in this case. This especially is true because Defendant entered into the purported New York

  consent orders more than five years ago (i.e., between 2011 – 2014)—and long before Defendant’s

  alleged servicing errors with respect to Plaintiff’s mortgage loan occurred. In particular, Plaintiff

  alleges Defendant violated the Real Estate Settlement Procedures Act (“RESPA”) by failing to

  respond to various notices of error and requests for information. But, the first alleged notice of

  error and/or request for information at issue was allegedly sent by Plaintiff to Defendant on May

  21, 2018. See Plaintiff’s Sec. Am. Compl., Doc. 40, ¶206. Similarly, Plaintiff bases his claim

  under the Fair Credit Reporting Act (“FCRA”) on Defendant’s alleged failure to reasonably

  investigate a credit dispute Plaintiff alleges he submitted on August 27, 2018. Id. at ¶317. And,

  finally, Plaintiff bases his claim under the Telephone Consumer Protection Act (“TCPA”) on calls

  Defendant allegedly made after October 7, 2017. Id. at ¶289. All of these events occurred after

  Defendant entered into the purported New York consent orders between 2011 and 2014.



                                                     5
                                                                                    1018199\305002513.v1
Case 2:19-cv-00085-JMS-DLP Document 107 Filed 01/21/20 Page 6 of 12 PageID #: 3064




         Moreover, the irrelevance of the documents sought by Plaintiff is apparent on the face of

  what is at issue in this case. For example, and as briefly explained above, Plaintiff alleges that

  Defendant failed to meet its statutory obligations under RESPA by inadequately responding to

  alleged notices of error and requests for information. See generally, Pl.’s Sec. Am. Compl., Doc.

  40. Liability on Plaintiff’s RESPA claim thus will turn on (i) whether Plaintiff’s correspondence

  constituted a notice of error or request for information under RESPA, and if so (ii) whether

  Defendant met its statutory obligations in investigating and responding to such correspondence.

  Similarly, Plaintiff’s FCRA claim hinges on whether Defendant met it statutory obligations under

  that Act regarding a credit dispute Plaintiff alleges he submitted in August 2018. The New York

  consent orders and/or Defendant’s compliance with those orders shed no light on either claim. The

  same is true for Plaintiff’s other claims. In particular, Defendant’s liability under the Fair Debt

  Collection Practices Act, the TCPA, or Indiana state law with respect to Defendant’s handling of

  Plaintiff’s Indiana mortgage loan is in no way influenced by what Stone Turn observed or reported

  to a New York regulator. In the same vein, Defendant’s defenses have no connection to the

  information sought from Stone Turn either. Put simply, whether or not Defendant complied with

  the New York consent orders has no bearing on its alleged liability in this case and has no bearing

  on whether it complied with statutory obligations with respect to Plaintiff’s Indiana mortgage loan.

  Defendant’s liability also does not turn on what Stone Turn communicated to the NYDFS about

  compliance with the terms of consent orders relating to New York mortgage loans. There is no

  connection between Stone Turn and its role as “Compliance Monitor” and the instant case

  whatsoever. This renders any documents Stone Turn may have regarding such compliance as

  irrelevant and disproportional to the needs of this case. See Noble Roman’s, 314 F.R.D. at 312.




                                                   6
                                                                                   1018199\305002513.v1
Case 2:19-cv-00085-JMS-DLP Document 107 Filed 01/21/20 Page 7 of 12 PageID #: 3065




         At least one court has already quashed a similar subpoena that another plaintiff served on

  Stone Turn in another consumer action against Defendant. See Order Granting Motion for

  Protective Order, Ponder v. Ocwen Loan Servicing, Case No. 1:16-cv-04125-ODE-LTW (N.D.

  Ga. July 16, 2019), Doc. 158. In Ponder—a consumer action brought under RESPA, the FCRA,

  and the FDCPA—the plaintiff served a non-party subpoena to Stone Turn and several other entities

  seeking the same information that Plaintiff seeks here. Defendant moved for a protective on

  substantially the same grounds as those here and prevailed. Id., Doc. 112-3. In the same matter,

  the United States District Court for Massachusetts also granted Defendant’s motion to quash the

  subpoena to Stone Turn. See Order Granting Motion to Quash, Ponder v. Ocwen Loan Servicing,

  Case No. 1:19-mc-91215-ADB (D. Mass. May 24, 2019), Doc. 5. The facts and law require the

  same result in this case.

         Accordingly, because the documents and information Plaintiff seeks from Stone Turn

  wholly are irrelevant to Plaintiff’s claims and Defendant’s defenses, the Court should enter a

  protective order to prevent their production.

  II.    Allowing the Documents to Be Produced by Stone Turn Creates an Undue Burden on
         Defendant.

         This Court has found that, among others, “[o]ne ground for issuing a protective order is

  ‘undue burden,’” and that “one reason a party may be deemed unduly burdened by discovery is

  that the discovery falls outside its proper scope and limits under Rule 26(b).” Noble Roman’s, 314

  F.R.D. at 309. That is the case here.

         As explained above, the information sought in the Stone Turn subpoena wholly is irrelevant

  to Plaintiff’s claims in this case. The burden of reviewing the documents (i.e., employee time and

  effort, as well as substantial attorney time, effort, and expense) and litigating over the documents

  (i.e., conducting or defending depositions on the matters contained in the documents and/or


                                                   7
                                                                                   1018199\305002513.v1
Case 2:19-cv-00085-JMS-DLP Document 107 Filed 01/21/20 Page 8 of 12 PageID #: 3066




  challenging admissibility through motions in limine) greatly outweighs any benefit (there is none)

  that this information would have in this case. To that end, the request for these documents—and

  the burden that would ensue—is not proportional to the needs of the case. In fact, there is

  absolutely no need for the requested documents in this case as they have no bearing on Defendant’s

  liability. They are nothing more than a distraction from the actual issues at hand. This precisely

  is the type of burden that this Court found warrants issuance of a protective order. Noble Roman’s,

  314 F.R.D. at 312.

  III.   New York Law and the Federal Bank Examination Privilege Bar Production of the
         Documents Plaintiff Seeks from Stone Turn.

         A.      New York Banking Law § 36.

         The Court should entered a protective order to prohibit the production of the documents

  Plaintiff seeks from Stone Turn because they are privileged and protected from disclosure under

  New York law. Specifically, New York Banking Law § 36 provides broad protection from

  disclosure all documents concerning or arising from a regulatory examination or investigation:

         All reports of examinations and investigations, correspondence and memoranda
         concerning or arising out of such examination and investigation . . . shall be
         confidential communications, shall not be subject to subpoena and shall not be
         made public unless, in the judgment of the superintendent, the ends of justice and
         the public advantage will be subserved by the publication thereof, in which event
         the superintendent may publish or authorize the publication of a copy of any such
         report or any part thereof in such manner as may be deemed proper or unless such
         laws specifically authorize such disclosure.

  N.Y. Banking Law § 36.10 (emphasis added).

         New York courts have consistently enforced the protections provided under New York

  Banking Law § 36. See Alaska Elec. Pension Fund v. Bank of Am. Corp., 2016 U.S. Dist. LEXIS

  158455, *26-30 (S.D.N.Y. Nov. 16, 2016) (denying motion to compel production of documents in

  part under N.Y. Banking Law § 36.10 because that provision protected the sought materials from



                                                  8
                                                                                  1018199\305002513.v1
Case 2:19-cv-00085-JMS-DLP Document 107 Filed 01/21/20 Page 9 of 12 PageID #: 3067




  disclosure); Clark v. Flynn, 9 A.D.2d 249, 251-252 (N.Y. App. Div. 1959) (holding that a letter

  from the banking department fell within the scope of documents subject to the New York banking

  privilege); Matter of Estate of Saxon, 176 Misc. 2d 724, 727 (N.Y. Sur. 1998) (“witness by law

  [was] prohibited from revealing any aspect of the bank examiner reports conducted by the

  Superintendent of Banks and the Federal Reserve Bank”).

         Here, the documents Plaintiff seeks from Stone Turn precisely are those that New York

  Banking Law § 36.10 prohibits the disclosure of. The Stone Turn subpoena asks for “all

  Compliance Review Reports, findings . . .” See Ex. A. The first type of document prohibited by

  the New York law is “reports of examinations and investigations.” N.Y. Banking Law § 36.10.

  The Stone Turn subpoena next asks for “official correspondence.” See Ex. A. The next type of

  document prohibited from disclosure by the New York law is “correspondence.” N.Y. Banking

  Law § 36.10. In other words, each item sought in the Stone Turn subpoena is explicitly protected

  from disclosure and subpoena. The Court should, therefore, enter a protective order to prevent the

  production and disclosure of the documents Plaintiff seeks from Stone Turn.

         B.      Federal Banking Examination Privilege.

         The Court should also enter a protective order because the documents Plaintiff seeks from

  Stone Turn sought are privileged pursuant to the federal banking examination privilege.

         “Federal courts ‘have long recognized that the report of a bank examiner is protected by a

  qualified privilege.’” Rouson ex rel. Estate of Rouson v. Eicoff, 2006 U.S. Dist. LEXIS 74019,

  *12 (E.D.N.Y. 2006) (citing In re Subpoena Served upon Comptroller of Currency, 967 F.2d 630,

  633 (D.C. Cir. 1992)). This privilege, often referred to as the bank examination privilege, “is

  firmly rooted in practical necessity[,]” In re Subpoena Served on Comptroller, 967 F.2d at 633,

  and is “designed to promote the effective functioning of an agency by allowing the agency and the



                                                  9
                                                                                  1018199\305002513.v1
Case 2:19-cv-00085-JMS-DLP Document 107 Filed 01/21/20 Page 10 of 12 PageID #: 3068




   regulated banks the opportunity to be forthright in all communications.” In re Bankers Trust Co.,

   61 F.3d 465, 471 (6th Cir. 1995).

          The bank examination privilege “protects communications between banks and their

   examiners in order to preserve absolute candor essential to the effective supervision of the banks.”

   Linde v. Arab Bank, PLC, 2009 U.S. Dist. LEXIS 86021, *7 (E.D.N.Y. 2009). The privilege

   specifically “covers the opinions and recommendation of bank examiners and the banks’ responses

   to the examiners’ inquiries.” Id. at 7-8; see also Bank of China v. St. Paul Mercury Ins. Co., 2004

   U.S. Dist. LEXIS 23364, *11-18 (S.D.N.Y. 2004) (denying discovery in part based on the bank

   examination privilege).     Moreover, “[c]ourts have justified the privilege because of the

   distinctively continuous and informal process of bank regulation, which especially requires candor

   from regulated entities.” Fed. Hous. Fin. Agency v. JPMorgan Chase & Co., 978 F. Supp. 2d 267,

   273 (S.D.N.Y. 2013). Indeed, the court in JPMorgan Chase stated:

          Bank safety and soundness supervision is an iterative process of comment by the
          regulators and response by the bank. The success of the supervision therefore
          depends vitally upon the quality of communication between the regulated banking
          firm and the bank regulatory agency. This relationship is both extensive and
          informal . . . in the sense that it calls for adjustment, not adjudication . . . These
          conditions simply could not be met as well if communications between the bank
          and its regulators were not privileged.

   Id.

          Here, the Stone Turn subpoena seeks documents that would contain the opinions,

   recommendations, analysis, and findings of Stone Turn in its role as a “Compliance Monitor”

   pursuant to the consent orders Defendant entered into with the NYDFS, which concerns

   Defendant’s handling of New York mortgage loans. The banking examination privilege protects

   these exact types of opinions, recommendations, analysis, and findings.




                                                   10
                                                                                     1018199\305002513.v1
Case 2:19-cv-00085-JMS-DLP Document 107 Filed 01/21/20 Page 11 of 12 PageID #: 3069




                                           CONCLUSION

          The focus of this case has shifted from conducting discovery on the facts related to this

   case to litigating over what discovery should be permitted. Disputes over discovery have become

   the centerpiece of this case. That is because Plaintiff continues to abuse the discovery process.

   And, rather than focus on obtaining the information needed to prove his claims, Plaintiff and his

   counsel instead appear to be more concerned about other regulatory actions that Defendant was

   involved in years ago and the settlements Defendant entered into to resolve those actions. Those

   earlier settlements and Defendant’s compliance with such settlements have no bearing on the

   instant action. For these reasons, and the above reasons, the Court should enter a protective order

   to prevent the production of the documents Plaintiff seeks in the Stone Turn subpoena.



                                                        Respectfully submitted,

                                                        HINSHAW & CULBERTSON LLP

                                                        By: /s/ Joseph D. Kern
                                                        David M. Schultz
                                                        Joseph D. Kern
                                                        Hinshaw & Culbertson, LLP
                                                        151 North Franklin Street
                                                        Suite 2500
                                                        Chicago, IL 60606
                                                        T: 312-704-3000
                                                        F: 312-704-3001
                                                        E-mail: dschultz@hinshawlaw.com
                                                        E-mail: jkern@hinshawlaw.com




                                                   11
                                                                                   1018199\305002513.v1
Case 2:19-cv-00085-JMS-DLP Document 107 Filed 01/21/20 Page 12 of 12 PageID #: 3070




                                    CERTIFICATE OF SERVICE
            I, Joseph D. Kern, an attorney, certify that on January 21, 2020, caused to be served a copy
   of the foregoing DEFENDANT OCWEN LOAN SERVICING, LLC’S MOTION FOR
   PROTECTIVE ORDER REGARDING PLAINTIFF ROGER TODD’S NON-PARTY
   SUBPOENA TO STONE TURN GROUP, LLP WITH INCORPORATED BRIEF IN
   SUPPORT by: depositing same in the U.S. Mail box at 151 North Franklin Street, Chicago,
   Illinois 60606, prior to 5:00 p.m., postage prepaid; messenger delivery; UPS; facsimile transmitted
   from (312) 704-3001; email; or electronically via the Case Management/Electronic Case Filing
   system (“ECF”), as indicated below.

            ECF
            Facsimile
            UPS
            U.S. Mail
            E-Mail
            Messenger Delivery


    To: All Parties of Record



                                                     /s/ Joseph D. Kern
                                                     Joseph D. Kern




                                                    12
                                                                                     1018199\305002513.v1
